In re Franklin, Vincent; — Defendant; Applying for Supervisory and/or Remedial *94Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. J, No. 5-99-355; to the Court of Appeal, First Circuit, No. OO-KW-1234.
Writ granted. The trial court is directed to hold relator’s motion to quash in abeyance for 60 days to give the state time to ensure that the arrest warrant on carjacking and second degree kidnapping charges pending against relator is recalled, in accord with the state’s filing here. If the warrant is not recalled within 60 days, the district court shall appoint counsel for relator and hold a hearing at which it will determine whether the warrant should be recalled because charges have prescribed, La.C.Cr.P. art. 572, or violate double jeopardy protections. La.C.Cr.P. art. 532(6). If the warrant is recalled, the court shall order removed any detainers generated by the warrant.